motion to hold a party in contempt for noncompliance with a court order is
                not appealable. See Pengilly v. Rancho Santa Fe Homeowners Ass'n, 116
Nev. 646, 649, 5 P.3d 569, 571 (2000). Accordingly, we lack jurisdiction
                over this appeal, and we
                            ORDER this appeal DISMISSED.




                                                                -

                                                                                        , J.
                                                           Douglas


                                                                                         J.
                                                           Saitta




                cc:   Hon. William B. Gonzalez, District Judge, Family Court Division
                      Ferdinando L. Robinson, Jr.
                      Tracy Robinson
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A